   Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 1 of 11 PageID: 1774



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
___________________________________
                                    :
JOHN JOHNS,                         :
                                    :
          Petitioner,               :    Civ. No. 20-cv-1336 (NLH)
                                    :
     v.                             :    OPINION
                                    :
THE ATTORNEY GENERAL OF THE         :
STATE OF NEW JERSEY, et al.,        :
                                    :
          Respondents.              :
___________________________________:

APPEARANCES:

John Johns
532267-C
East Jersey State Prison
1100 Woodbridge Road
Rahway, NJ 07065

     Petitioner Pro se

Damon G. Tyner, Atlantic County Prosecutor
John J. Lafferty IV, Assistant Prosecutor
Atlantic County Prosecutor's Office
4997 Unami Blvd
Mays Landing, NJ 08330

     Counsel for Respondent

HILLMAN, District Judge

     Respondent Damon Tyner, Atlantic County Prosecutor, moves to

dismiss John Johns’ petition for writ of habeas corpus under 28

U.S.C. § 2254 as time barred.      ECF No. 1.    Petitioner opposes the

motion and argues he is eligible for equitable tolling.           ECF No. 11.
     Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 2 of 11 PageID: 1775



The motion is now ripe for disposition.          For the following reasons,

the Court will grant the motion to dismiss.

I.   BACKGROUND

       Under Atlantic County Indictment No. 05-08-01618-I and 08-10-

2297-I, the Atlantic County Prosecutor charged Petitioner with crimes

stemming from robberies Petitioner committed with a co-defendant; the

robberies on Indictment No. 05-08-01618-I occurred in Egg Harbor

Township, New Jersey while those included in Indictment No. 08-10-

2297-I occurred in Atlantic City, New Jersey.           ECF No. 9-2.     A jury

trial commenced on the robberies out of Egg Harbor Township, New

Jersey and Petitioner was found guilty on most charges.             ECF 9-23.

The court entered a judgment of conviction on July 18, 2008 for those

charges.     ECF No. 9-23.    On June 25, 2009, Petitioner entered a

guilty plea for the robberies out of Atlantic City.            ECF No. 9-24.

       Petitioner appealed his conviction and sentences for both sets

of robberies to the Superior Court of New Jersey, Appellate Division

(“Appellate Division”).       ECF No. 9-25; State v. Johns, No. A-2423-08,

2011 WL 1631124 (N.J. Super. Ct. App. Div. May 2, 2011).              On May 2,

2011, the Appellate Division affirmed Petitioner’s convictions but

overturned his sentence and remanded for resentencing because there

was an insufficient basis for consecutive sentences.            Id.   Petitioner

was resentenced on July 7, 2011; he then appealed for a second time.

ECF No. 9-26.




                                         2
    Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 3 of 11 PageID: 1776



      The Appellate Division agreed with Petitioner that the trial

judge had exceeded the scope of the remand and improperly

reconfigured his entire sentence and remanded again for resentencing.

State v. Johns, No. A-1200-11, 2014 WL 1257062 (N.J. Super. Ct. App.

Div. Mar. 28, 2014); ECF Nos. 9-27, 9-28.         The trial court then

sentenced Petitioner a third and final time on June 20, 2014.             ECF

No. 9-29.     Petitioner appealed for a third time, but the Appellate

Division denied this final appeal on April 15, 2015.           ECF Nos. 9-30,

9-31.     The New Jersey Supreme Court denied the petition for

certification on September 30, 2015.         ECF No. 9-32.    It does not

appear Petitioner attempted to bring this case before the United

States Supreme Court.

      Petitioner filed for post-conviction relief (“PCR”) in September

2016. 1   ECF No. 9-35 at 4.    The PCR court conducted oral argument on

July 6, 2018.     ECF No. 9-34.    On July 24, 2018, the PCR Court denied

relief on the merits.      ECF No. 9-35.     Petitioner appealed to the

Appellate Division, but the Appellate Division denied his appeal both

on the merits and because it was time-barred.          State v. Johns, No. A-

0704-18, 2019 WL 7287107 (N.J. Super. Ct. App. Div. Dec. 30, 2019);

ECF No. 9-36.     The New Jersey Supreme Court denied certification on




1 The PCR Court and Appellate Division did not provide an exact date
of filing and only mention that the PCR petition was filed in
September 2016. The Court will assume the petition was filed
September 1, 2016 to give Petitioner the maximum possible amount of
time tolled under 28 U.S.C. § 2244.

                                        3
      Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 4 of 11 PageID: 1777



March 26, 2020.       State v. Johns, 226 A.3d 1201 (N.J. 2020); ECF No.

9-38.     Petitioner filed the underlying petition for habeas corpus on

January 3, 2020.       ECF No. 1.

II.     STANDARD OF REVIEW

        Title 28 U.S.C. § 2254 permits a federal court to entertain a

petition for writ of habeas corpus on behalf of a person in state

custody pursuant to the judgment of a state court “only on the ground

that he is in custody in violation of the Constitution or laws or

treaties of the United States.”          28 U.S.C. § 2254(a).      The Anti-

Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) imposes a

one-year period of limitation on a petitioner seeking to challenge

his state conviction and sentence through a petition for writ of

habeas corpus under § 2254.         See 28 U.S.C. § 2244(d)(1).       Under §

2244(d)(1), the limitation period runs from the latest of:

        (A) the date on which the judgment became final by the
        conclusion of direct review or the expiration of the time for
        seeking such review;

        (B) the date on which the impediment to filing an application
        created by State action in violation of the Constitution or
        laws of the United States is removed, if the applicant was
        prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was
        initially recognized by the Supreme Court, if the right has
        been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or
        claims presented could have been discovered through the
        exercise of due diligence.

28 U.S.C. § 2244(d)(1).

                                          4
   Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 5 of 11 PageID: 1778



     “[T]he time during which a properly filed application for State

post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending” is excluded from the one-year

statute of limitations.     28 U.S.C. § 2244(d)(2).       “In determining

whether a petition is ‘properly filed,’ a federal court ‘must look to

state law governing when a petition for collateral relief is properly

filed.’”   Douglas v. Horn, 359 F.3d 257, 262 (3d Cir. 2004) (quoting

Fahy v. Horn, 240 F.3d 239, 243 (3d Cir. 2001)).

     New Jersey Court Rule 3:22-12 enumerates the specific

limitations on when a defendant can file for post-conviction relief.

It states: “no petition shall be filed pursuant to this rule more

than 5 years after the date of entry pursuant to Rule 3:21-5 of the

judgment of conviction that is being challenged.”          There is an

exception if the defendant’s direct appeal is still pending:

     A petition dismissed without prejudice pursuant to R. 3:22- 6A(2)
     because a direct appeal, including a petition for certification,
     is pending, shall be treated as a first petition for purposes of
     these rules if refiled within 90 days of the date of the judgment
     on direct appeal, including consideration of a petition for
     certification, or within five years after the date of the entry
     pursuant to Rule 3:21-5 of the judgment of conviction that is being
     challenged.

Further, Gonzalez v. Thaler, 565 U.S. 134, 150 (2012), the Court held

that if prisoners do not seek Supreme Court review, “judgment becomes

final . . . when the time for pursuing direct review in this Court,

or in state court, expires”.




                                       5
     Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 6 of 11 PageID: 1779



III.    DISCUSSION

       December 29, 2015 date is the appropriate date to start the one-

year statute of limitation because the limitation period begins to

run on “the date on which the judgment became final by the conclusion

of direct review or the expiration of the time for seeking such

review.”     28 U.S.C. § 2244(d)(1)(A). 2     The New Jersey Supreme Court

denied certification on Petitioner’s appeal on September 30, 2015.

ECF No. 9-32.     Since he did not file a petition for writ of

certiorari in the Supreme Court, Petitioner’s conviction became final

ninety days later, the time during which Petitioner could have filed

a petition for writ of certiorari, December 29, 2015.             Unless some

form of tolling applies, Petitioner’s habeas petition was due one

year later, on December 29, 2016.

A.     Statutory Tolling

       “[T]he time during which a properly filed application for State

post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending” is excluded from the one-year

statute of limitations.       28 U.S.C. § 2244(d)(2).       “In determining

whether a petition is ‘properly filed,’ a federal court ‘must look to

state law governing when a petition for collateral relief is properly

filed.’”     Douglas, 359 F.3d at 262.       The question then becomes




2   Neither party argues another subsection of § 2244(d)(1) applies.

                                         6
   Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 7 of 11 PageID: 1780



whether Petitioner’s PCR petition was properly filed under New Jersey

law.

        “[T]ime limits on postconviction petitions are ‘condition[s] to

filing,’ such that an untimely petition would not be deemed ‘properly

filed.’”    Pace v. DiGuglielmo, 544 U.S. 408, 413 (2005).         “[T]he

AEDPA explicitly directs us to toll the statute of limitations only

when a collateral petition for state relief was ‘submitted according

to the state’s procedural requirements, such as the rules governing

the time and place of filing.’”       Fahy v. Horn, 240 F.3d 239, 243 (3d

Cir. 2001) (quoting Morris v. Horn, 187 F.3d 333, 338 (3d Cir.

1999)).

        Petitioner filed his PCR petition in state court in September

2016.     ECF No. 6-21 at 3.    However, that petition was time-barred

because it was filed after New Jersey Court Rule 3:22-12’s five-year

deadline.    “According to the PCR judge, his petition was not filed

until September 2016, well past the five-year deadline following his

2008 judgment of conviction, and more than five years after [the

Appellate Division] affirmed his conviction in May 2011.”           State v.

Johns, No. A-0704-18, 2019 WL 7287107, at *3 (N.J. Super. Ct. App.

Div. Dec. 30, 2019) (citing State v. Afanador, 697 A.2d 529 (N.J.

1997)).

       If the habeas corpus petition were “properly filed,” the time

between September 1, 2016 and March 26, 2020 would have been

statutorily tolled by § 2244(d)(2).        However, a petition that is not

                                       7
   Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 8 of 11 PageID: 1781



“properly filed” within the meaning of AEDPA does not toll the

passage of time.    When the New Jersey Supreme Court denied

Petitioner’s request for review on March 26, 2020, the Appellate

Division’s opinion that the PCR petition was untimely became the

final decision of the state courts.        An untimely habeas corpus

petition is an improperly filed petition.        Pace, 544 U.S. at 413.

Petitioner’s time to file a § 2254 petition continued to run until it

expired on December 29, 2016.      Petitioner did not file his habeas

petition until January 3, 2020.       ECF No. 1.

     Petitioner argues that he filed a PCR petition in 2011 that was

dismissed without prejudice on January 11, 2012 because his direct

appeal was still pending.      ECF No. 11 at 5.     This petition does not

toll the AEDPA period because AEDPA’s year does not start until a

conviction is final; Petitioner’s conviction was not final until his

time to file a petition for writ of certiorari expired on December

29, 2015.   There was nothing for the 2011 petition to toll because

the one year had not yet started.

     This Court is bound by the state court’s finding that the PCR

petition was untimely under New Jersey law.         See Carey v. Saffold,

536 U.S. 214, 226 (2002) (“If the California Supreme Court had

clearly ruled that Saffold’s 4 1//2 month delay was ‘unreasonable,’

that would be the end of the matter ....”); Merritt v. Blaine, 326

F.3d 157, 166 (3d Cir. 2003) (“[W]e are bound by the state court’s

finding that Merritt’s second PCRA petition was untimely.”).            Because

                                       8
     Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 9 of 11 PageID: 1782



the state courts clearly ruled that Petitioner’s PCR petition was

untimely, it was not properly filed within the meaning of AEDPA.               The

AEDPA statute of limitations started on December 29, 2015 and expired

one year later one-year on December 29, 2016.           Thus, the habeas

petition filed on January 3, 2020 is time-barred.

B.   Equitable Tolling

       “Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been pursuing

his rights diligently; and (2) that some extraordinary circumstance

stood in his way.”      Pace, 544 U.S. at 418.       In analyzing whether the

circumstances faced by Petitioner were extraordinary, “‘the proper

inquiry is not how unusual the circumstance alleged to warrant

tolling is among the universe of prisoners, ... but rather how severe

an obstacle it is for the prisoner endeavoring to comply with AEDPA’s

limitations period.’”       Ross v. Varano, 712 F.3d 784, 802-03 (3d Cir.

2013)

       Petitioner argues that he should receive equitable tolling,

asserting that he has been diligently pursuing his rights.             He

asserts that he “filed for his Habeas Corpus while his Petition for

Certification was pending because Petitioner only had two and a half

months left on his one-year period.”          ECF No. 11 at 6.     As set forth

above, Petitioner has miscalculated the statute of limitations; the

one-year expired well before he filed his § 2254 in January 2020.




                                         9
     Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 10 of 11 PageID: 1783



       Additionally, Petitioner does not describe any extraordinary

difficulty he encountered which barred him from filing his habeas

petition within the one-year statute of limitation.             Petitioner noted

in Paragraph 12 in his habeas Petition to this Court his various

grounds for habeas relief, which include: 1) warrantless arrest,

fruits of the poisonous tree; 2) plea negotiations; 3) Wade Hearing;

4) lesser included offense; 5) AFIS Expert Testimony.             ECF No. 1 at

6-12, 18.     The issues Petitioner allege stem from pretrial motions or

from aspects of his trial that he was aware of prior to the

conclusion of his direct appeal.         It has nothing at all to do with

why Petitioner did not file his habeas petition in a timely manner to

this Court.      Petitioner’s delay appears to be based on his

miscalculation of the statute of limitations, and courts have

consistently rejected arguments that mistakes in determining the due

date of a habeas petition warrants equitable tolling.             See, e.g.,

Holland v. Fla., 560 U.S. 631, 651–52 (2010); Johnson v. Hendricks,

314 F.3d 159, 163 (3d Cir. 2002).          As such, Petitioner is not

entitled to equitable tolling.

C.     Certificate of Appealability

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or

judge issues a certificate of appealability, an appeal may not be

taken from a final order in a proceeding under 28 U.S.C. § 2254.               A

certificate of appealability (“COA”) may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

                                         10
  Case 1:20-cv-01336-NLH Document 12 Filed 05/10/21 Page 11 of 11 PageID: 1784



right.”    28 U.S.C. § 2253(c)(2).    “When the district court denies a

habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000).        Here, jurists

of reason would not find it debatable whether this Court is correct

in its procedural ruling.     Therefore, no certificate of appealability

shall issue.

IV. CONCLUSION

     For the foregoing reasons, this Court will grant the motion to

dismiss.    An appropriate Order follows.



Dated: May 7, 2021                        s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                      11
